Exhibit 10.3

[gpg0yjqxcifl000001.jpg]

RESTRICTED STOCK UNIT AGREEMENT

(“AGREEMENT”)

PURSUANT TO THE ULTRA PETROLEUM 2017 STOCK INCENTIVE PLAN,
AS AMENDED AND RESTATED EFFECTIVE JUNE 8, 2018

Name of Participant:

[●] (“Participant”)

Date of Grant of RSUs:

[●] (“Grant Date”)

Restricted Stock Units Granted:

[●] (the “Target Number”)

The Compensation Committee of the Board of Directors of Ultra Petroleum Corp., a
Yukon corporation (the “Company”) has approved an award of restricted stock
units (“RSUs”) to you, an employee of Ultra Resources, Inc. (“Employer”), and
the Company does hereby grant to you, as of the Grant Date specified above, the
number of RSUs specified above. The RSUs will only vest to the extent provided
in and subject to the conditions described in the attached Schedule 1.

Please indicate your acceptance of this Agreement by signing below, and then
returning the original to the Company.

You should keep a copy of this Agreement for your records.

ULTRA PETROLEUM CORP.

By: _____________________________

 



Brad Johnson
Interim Chief Executive Officer

AGREED AND ACCEPTED:

Participant:[●]

Signature:____________________

 

 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AGREEMENT
SCHEDULE 1

This award described in the cover letter to which this Schedule 1 is attached
(the “Letter”) is subject to the terms and conditions set forth herein and in
the Plan. Definitions of certain terms used herein are in the last section
hereof.

2.



1.

Incorporation By Reference; Plan Document. Except as provided herein, this
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein. Except as provided otherwise herein, any capitalized term not defined in
this Agreement shall have the same meaning as is ascribed thereto in the Plan.
Participant acknowledges the Plan has been made available to Participant and
Participant has read or could have read and understood the Plan.

2.

Grant of Award. The Company hereby grants to Participant, as of the Grant Date
specified in the Letter, the number of RSUs specified in the Letter. Except as
otherwise provided by the Plan, Participant understands and agrees that nothing
contained in this Agreement provides, or is intended to provide, Participant
with any protection against potential future dilution of Participant’s interest
in the Company for any reason, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of the shares
of common stock underlying the Restricted Stock Units (“RSUs”), except as
otherwise specifically provided for in the Plan or this Agreement.

3.

Vesting; Forfeiture.

 

3.1.

The Target Number of RSUs will be subject to both time-based and
performance-based vesting.  The RSUs will performance-vest based on the extent
to which the Performance Criterion outlined in Exhibit A attached hereto are
satisfied on or before the third anniversary of the [Grant Date][first date of
your employment with the Company] (such three year period, the “Performance
Period”).

 

3.2.

All RSUs that have not fully vested as of Participant’s date of termination
(determined after application of Section 3.5) shall be immediately
forfeited.  Any RSU that does not performance vest prior to the conclusion of
the Performance Period will automatically be forfeited for no consideration at
the conclusion of the Performance Period.

 

3.3.

Any RSUs that performance vest during the Performance Period in accordance with
the Performance Criterion will be subject to time-based vesting in accordance
with the following schedule:

 

(i)

one-third (1/3) of any Base RSUs (as defined below) and one-fourth (1/4) of any
Supplemental RSUs (as defined below) that have previously performance vested
will time-vest on the date on which such RSUs performance vest; and

 

(ii)

one-third (1/3) of any Base RSUs and one-fourth (1/4) of any Supplemental RSUs
that

 

have previously performance vested will time-vest on the first two (in the case
of Base RSUs) or three (in the case of Supplemental RSUS) anniversaries of the
date on which such RSUs performance vest.  For this purpose, “Base RSUs” means
the number of RSUs that performance vest  up to 100% of the Target Number of
RSUs granted hereby, and “Supplemental RSUs” means the number of RSUs that
performance vest in excess of 100% of the Target Number of RSUs granted hereby.

 

3.4.

Any RSU that has both performance vested and time vested (including time vesting
pursuant to Section 3.5 hereof) shall be referred to herein as a “Vested RSU”.

 

3.5.

One-hundred percent (100%) of any Base RSUs and Supplemental RSUs that have
previously performance vested will immediately vest in  the event of
Participant’s termination due to death, disability, termination by the Company
without Cause, subject to the Participant executing and not revoking a customary
release of claims provided by the Company no later than the 60th day following
the Participant’s termination of employment.  Any RSUs that have not
performance-vested in accordance with Section 3.1 hereof will automatically
expire and terminate for no consideration as of the date of the Participant’s
termination of employment.

4.

Payment; Withholding.

 

4.1.

Except as otherwise provided herein or in the Plan, the Company will deliver to
Participant an amount of shares of its common stock equal to the number of
Vested RSUs awarded to Participant herein no later than the conclusion of the
fiscal quarter in which such RSU first became a Vested RSU.

 

4.2.

Participant agrees and acknowledges that the Company has the power and right to
deduct or withhold, or require Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, Participant’s FICA and SDI obligations) which
the Company, in its good faith discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs, and if the withholding requirement cannot
be satisfied, the Company may otherwise refuse to issue or transfer any shares
of common stock otherwise required to be issued pursuant to this Agreement.
Without limiting the foregoing, Participant agrees that the Company may withhold
shares of common stock otherwise deliverable to Participant hereunder with a
Fair Market Value equal to Participant’s total income and employment taxes
imposed as a result of

Schedule 2 – Page 1

 

--------------------------------------------------------------------------------

 

 

the vesting and/or settlement of the RSUs to the extent provided in the Plan.

5.

Non-Transferability.

 

5.1.

No portion of or interest in the RSUs may be sold, assigned, transferred,
encumbered, hypothecated or pledged by Participant, other than to the Company as
a result of forfeiture of the RSUs as provided herein.

 

5.2.

The Participant shall not, directly or indirectly, Transfer any shares of Common
Stock acquired upon settlement of the RSUs granted hereunder, unless in each
such instance the Participant (or estate or legal representative) shall have
first made an irrevocable offer to the Company for the Common Stock proposed to
be Transferred.  The right of first refusal must be exercised by the Company by
delivering to the Participant (or the estate or legal representative) written
notice of such exercise within ten (10) business days following the Company's
receipt of written notification of the irrevocable offer.  Upon the exercise of
a right of first refusal, the Common Stock offered to the Company shall be
purchased by the Company at the closing price per share on the day offered to
the Company.  The notice of exercise of the right of first refusal shall specify
the date and location for the closing of such purchase, which closing shall take
place no later than four (4) business days following the expiration of the ten
(10) business day offer period.  Notwithstanding the foregoing, the Participant
shall not, without Committee consent, directly or indirectly Transfer more than
twenty-five percent (25%) of the aggregate shares of Common Stock acquired
pursuant to this RSU in any fiscal quarter.

6.

Dividends; Rights as Stockholder. Cash dividends on the number of shares of
Common Stock issuable hereunder shall be credited to a dividend book entry
account on behalf of Participant with respect to each RSU granted to
Participant, provided that such cash dividends shall not be deemed to be
reinvested in shares of Common Stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of Common Stock
underlying the RSUs are delivered to Participant in accordance with the
provisions hereof. Stock or property dividends on shares of Common Stock shall
be credited to a dividend book entry account on behalf of Participant with
respect to each RSU granted to Participant, provided that such stock or property
dividends shall be paid in (i) shares of Common Stock, (ii) in the case of a
spin-off, shares of stock of the entity that is spun-off from the Company, or
(iii) other property, as applicable and in each case, at the same time that the
shares of Common Stock underlying the RSUs are delivered to Participant in
accordance with the provisions hereof. Except as otherwise provided herein,
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock covered by any RSU unless and until Participant has become the
holder of record of such shares.

7.

Additional Provisions.

 

7.1.

All questions concerning the construction, validity and interpretation of this
Agreement shall be

 

governed by, and construed in accordance with, the laws of the State of Texas,
without regard to the choice of law principles thereof.

 

7.2.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates, if any,
representing shares of common stock issued pursuant to this Agreement.
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates, if any, representing shares of common stock
acquired pursuant to this Agreement in the possession of Participant in order to
carry out the provisions of this paragraph.

 

7.3.

No waiver or non-action by either party hereto with respect to any breach by the
other party of any provision of this Agreement shall be deemed or construed to
be a waiver of any succeeding breach of such provision, or as a waiver of the
provision itself.

 

7.4.

This Agreement, together with the Plan, contains the entire agreement between
the parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Compensation
Committee shall have the right, in its sole discretion, to modify or amend this
Agreement from time to time in accordance with and as provided in the Plan. This
Agreement may also be modified or amended by a writing signed by both the
Company and Participant. The Company shall give written notice to Participant of
any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof.

 

7.5.

Any notice hereunder by Participant shall be given to the Company in writing and
such notice shall be deemed duly given only upon receipt thereof by the Director
of Human Employer and the General Counsel of the Company. Any notice by the
Company shall be given to Participant in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as Participant may have on
file with the Company.

 

7.6.

Any questions as to whether and when there has been a Termination and the cause
of such Termination shall be determined in the sole discretion of the Committee.
Nothing in this Agreement shall interfere with or limit in any way the right of
the Company, its Subsidiaries or its Affiliates to terminate Participant’s
employment or service at any time, for any reason and with or without Cause.

 

7.7.

Participant unambiguously authorizes, agrees and consents to transmission by the
Company (or any Subsidiary) of any personal data information related to the RSUs
awarded under this Agreement for legitimate business purposes (including,
without limitation, the administration of the Plan). This consent and
authorization is freely given.

 

7.8.

The grant of RSUs and the issuance of shares of common stock hereunder shall be
subject to, and shall comply with, any applicable requirements of

Schedule 2 – Page 2

 

--------------------------------------------------------------------------------

 

 

any foreign and U.S. federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act and in each case any respective rules and regulations promulgated
thereunder) and any other applicable law, rule, regulation or exchange
requirement. The Company shall not be obligated to issue RSUs or shares of
common stock pursuant to this Agreement if any such issuance would violate any
such requirements. As a condition to settlement of the RSUs, the Company may
require Participant to satisfy any qualifications necessary or appropriate to
evidence compliance with any applicable law or regulation.

 

7.9.

This Agreement shall inure to the benefit of, be binding upon, and be
enforceable by the Company and its successors and assigns. Participant shall not
assign any part of this Agreement without the prior express written consent of
the Company.

 

7.10.

The titles and headings herein are for convenience of reference only and shall
not be deemed to be a part of this Agreement.

 

7.11.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
instrument.

 

7.12.

Each party hereto shall do and perform (or shall cause to be done and performed)
all such further acts and shall execute and deliver all such other agreements,
certificates, instruments and documents as either party hereto reasonably may
request in order to carry out the intent and accomplish the purposes hereof and
the consummation of the transactions contemplated in this Agreement and the
Plan; provided that no such additional documents shall contain terms or
conditions inconsistent with the terms and conditions of this Agreement.

 

7.13.

The invalidity or unenforceability of any provisions of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

 

7.14.

Participant acknowledges and agrees that: (a) the Company may terminate or amend
the Plan at any time; (b) the award of RSUs made under this Agreement is
completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including, without
limitation, the RSUs awarded hereunder) give Participant any right to any grants
or awards in the future whatsoever; and (d) any benefits granted under this
Agreement are not part of Participant’s ordinary salary, and shall not be
considered as part of such salary in the event of severance, redundancy or
resignation.

8.

Definitions. Certain terms used herein are defined in the Plan. Certain other
terms are defined below:

 

8.1.

“Code” means the Internal Revenue Code of 1986, as amended.

 

8.2.

“Employer” means Ultra Resources, Inc.

 

8.3.

“Participant” is defined in the Letter.

 

8.4.

“Plan” means the Ultra Petroleum Corp. 2017 Stock Incentive Plan as Amended and
Restated effective as of June 8, 2018.

 

Schedule 2 – Page 3

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PERFORMANCE CRITERION

During the Performance Period, the RSUs subject to this Agreement will
performance vest based on the “60-Day VWAP” (as defined below) as follows:

 

•

15% of the Base RSUs will performance-vest if the 60-Day VWAP is above $[●];

 

 

•

an additional 25% of the Base RSUs will performance-vest if the 60-Day VWAP is
above $[●] (for an aggregate of 40% of the Target Number of RSUs);

 

 

•

an additional 50% of the Base RSUs will performance-vest if the 60-Day VWAP is
above $[●] (for an aggregate of 90% of the Target Number of RSUs);

 

 

•

the remaining 10% of the Base RSUs granted will performance-vest if the 60-Day
VWAP is above $[●] (for an aggregate of 100% of the Target Number of RSUs);

 

 

•

an additional 25% of the RSUs will performance-vest if the 60-Day VWAP is above
$[●] (for an aggregate of 125% of the Target Number of RSUs);

 

 

•

an additional 25% of the RSUs will performance-vest if the 60-Day VWAP is above
$[●] (for an aggregate of 150% of the Target Number of RSUs);

 

 

•

an additional 25% of the RSUs will performance-vest if the 60-Day VWAP is above
$[●] (for an aggregate of 175% of the Target Number of RSUs); and

 

 

•

an additional 25% of the RSUs will performance-vest if the 60-Day VWAP is above
$[●] (for an aggregate of 200% of the Target Number of RSUs).

 

ADDITIONAL PROVISIONS AND CLARIFICATIONS:

1.

As used herein, the term “60-Day VWAP” means, as of any date, the
volume-weighted average price per share of the common stock of Ultra Petroleum
Corp. measured from 9:30 am eastern time on the trading day that is sixty (60)
trading days preceding such date to 4:00 pm eastern time on the trading day
immediately preceding such date.

2.

For the sake of clarity, the RSUs that performance vest pursuant to the first
four bullets above are Base  RSUs and the RSUs that performance vest pursuant to
the last four bullets above are Supplemental RSUs (as those terms are used in
Schedule 1 to the Agreement).

 

 

 